UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 As of August 20, 2013 Commission File Number 000-29360 RiT TECHNOLOGIES LTD. (Translation of registrant's name into English) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F S Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ This Report on Form 6-K is hereby incorporated by reference into the Registrant's Registration Statements on Form S-8 (File Nos. 333-90750, 333-117646, 333-141680 and 333-169241) and Form F-3 (File No. 333-183566), to be a part thereof from the date on which this report is submitted, to the extent not superseded by documents or reports subsequently filed or furnished. CONTENTS This Form 6-K of RiT Technologies Ltd. (the “Company”) consists of the following document: Press release dated August 13, 2013: RIT TECHNOLOGIES REPORTS FINANCIAL RESULTS FOR THE SECOND QUARTER AND FIRST HALF OF 2013 A copy of the press release is attached hereto as Exhibit 99.1, and incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RiT TECHNOLOGIES LTD. By: /s/Elan Yaish Elan Yaish, CFO Date: August 20, 2013 EXHIBIT INDEX Exhibit Number
